COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Clyde Dene Miles v. Richard Babcock, Greta Bennett, and
                              Dy Nugen
Appellate case number:        01-22-00408-CV
Trial court case number:      20-DCV-270490
Trial court:                  434th District Court of Fort Bend County
        Appellant, Clyde Dene Miles, incarcerated and proceeding pro se, filed a notice of
appeal from the trial court’s April 25, 2022 order to dismiss the underlying case for want
of prosecution. On September 1, 2022, appellant filed a motion for production of records
in this Court. In his motion, appellant states that he “need[s] the records on how many
times” a corrections officer has had a “use of force” allegation noted in “his records.”
Appellant states that he needs these documents to “show the [C]ourt” that the warden and
assistant warden “f[a]iled to stop” the corrections officer from hurting other inmates.
        On appeal, an appellate court may not consider any matters not included as a part of
the appellate record, which includes the clerk’s record and reporter’s record, if any. See
Sabine Offshore Serv., Inc. v. City of Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979); see
also TEX. R. APP. P. 34.1. The Texas Rules of Appellate Procedure identify items which
are to be included as a part of the clerk’s record, including, in relevant part: (1) all pleadings
on which the trial was held, (2) the trial court’s docket sheet, (3) the trial court’s judgment
or order being appealed, and (4) the notice of appeal. See TEX. R. APP. P. 34.5(a).
       The clerk’s record for this appeal was filed with this Court on June 8, 2022. A
review of the clerk’s record does not reflect that any documents identified by appellant’s
motion are a part of the clerk’s record. To the extent there are items in the trial court’s
record which have been omitted, appellant may request that the trial court clerk file a
supplemental clerk’s record including those omitted items. See TEX. R. APP. P. 34.5(c)(1).
However, documents not included as a part of the trial court’s records may not be made a
part of the clerk’s record on appeal, and this Court may not require parties to produce
records which are not a part of the trial court’s record.
       Because the clerk’s record includes only items which are a part of the trial court’s
records, and because our review of the trial court’s order is limited to the appellate record,
we deny appellant’s motion for production of records.
        Separately, appellant has filed a motion requesting an extension of time to file his
appellant’s brief. Appellant’s brief is currently due on or before October 17, 2022. In his
motion, appellant states that he was transferred to a new prison unit on or around September
9, 2022, and he did not currently have access to his personal property. Appellant requests
that the deadline for filing his brief be extended ninety days. Appellant’s motion to extend
is granted. Appellant’s brief is due to be filed no later than January 17, 2023. Absent
extraordinary circumstances, no further extensions will be provided.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_________
                    Acting individually  Acting for the Court


Date: __September 20, 2022___